 ADVANCE INDUSTRIES DIVISIONAdvance Industries Division-Overhead Door Corpora-tionandFox River Valley District Council of Car-penters,Local Union2497,United Brotherhood ofCarpenters and Joiners of America,AFL-CIO.Cases 30-CA-2445 and 30-CA-2535September18, 1975DECISION AND ORDEROn May 22, 1974, Administrative Law Judge AlvinLieberman issued the attached Decision in this pro-ceeding.Thereafter, the Respondent and the GeneralCounsel filed exceptions and supporting briefs. TheRespondent also filed an answer to the GeneralCounsel's exceptions.The Board has considered the record and the at-tached Decision in light of the exceptions,briefs, andanswer and has decided to affirm the rulings, find-ings,'and conclusionsof the Administrative LawJudge and to adopt his recommended Order, as mod-ified herein.We agree with the Administrative Law Judge'sfinding thu, .,espondent violated Section 8(a)(3) and(1) of the Act by failing to reinstate Romenesko,Koester,and Marheine upon the termination of thestrike in which they participated. We disagree, how-ever, with the Administrative Law Judge's dismissalof the complaint with respect to the allegation con-cerning the discharge of five employees on the basisof their in-plant conduct on August 31, 1973.2The record shows that the five employees 3 hadparticipated in strike and picketing activity by theUnion until August 28. Thereafter, the five employ-ees received telegramsdirecting them to return totheir regular shift on August31.They reported, asdirected, to the second shift at the normal startingtimeof 4 p.m., on August 31, and worked withoutincident until 8:30 p.m. at which time Linda Kersten,the leadwoman in their department, told them, sepa-rately, that the shift would end and the plant wouldclose at 10 p.m. that evening.The five employees hadexpected to work until midnight.4When 10 p.m. came, the five employees made no' In the absence of exceptions thereto, we adopt,pro forma,the Adminis-trative Law Judge's finding that Respondent violated Sec. 8(aX3) and (1) oftheAct bydiscriminatorily depriving employee DavidLee ofovertimework.2All dates hereafter are 1973,unless otherwise indicated.3Mary Blaese,Verlee Freimuth,Peggy Bennett,Bonnie Tullberg, andRita Weber.Before the strike,the second shift started at4 p.m. and ended at mid-night.Second-shift employees were permitted a 10-minute restbreak at 10p.m. Toward the latter part of the strike,Respondent altered the scheduleand the replacement employees on the second shift beganworking morethan 8 hours on each of the first4 daysof the week and less than 8 hours onFridays.Operations were being conducted on this revised schedule duringthe weekof August 27.431move to leave the plant but instead prepared for the10-minute rest break they usually took at that time.When it became apparent that the five employeeswould remain in the plant after 10 p.m., LeadwomanKersten told them the plant was closing and that ifthey did not leave she would punch their timecards.The five employees returned to their jobs and re-sumed working. Kersten punched their cards andVyse, a supervisor in another department, pursuantto the earlier approval of Respondent's general man-ager, Sumnicht, called the police.The police arrived at the plant about 10:10 p.m.and conferred with Kersten and Vyse for about 10minutes.Thereafter the police unsuccessfully urgedthe five employees to leave the plant. At about 10:45p.m. the five employees were arrested and removedfrom the plant.The Administrative Law Judge found that the dis-positive precedent here isN. L R. B. v. Fansteel Met-allurgical Corporation,306 U.S. 240 (1939). In so con-cluding,he found that the five employees hadillegally seized the plant by remaining after their shiftand refusing to leave the plant and that they hadfailed to follow the established grievance procedure.Unlike the Administrative Law Judge, we do notfind that the evidence here shows conduct parallelingthat inFansteel, supra.There, approximately 95 em-ployees seized and possessed two of the employer'skey buildings for 9 days. They ousted and excludedmanagement representatives, and engaged in a delib-erate and calculated show of economic (and physi-cal)muscle, including violence, vandalism, and dam-age to the plant, to compel the employer to submit totheir demands. The record here presents an entirelydifferent picture. The protest lasted for 45 minutes.During that time the five employees did not bar ac-cess to or attempt to exclude management officialsfrom the plant; just the opposite, they actively soughtto present their questions to Respondent'smanage-ment. They did not interfere with production andtheir actions were unaccompanied by violence or thethreat of violence. Contrary to the AdministrativeLaw Judge, we see nothing in the record here to indi-cate that the five employees attempted to take overor seize the plant. Thus, the ground upon whichFan-steelwas decided is missing here.It is clear that the Act would protect these employ-ees if they had left the plant and formed a picket lineoutside the plant. We do not believe the purposes ofthe Act would be served if we denied the protectionof the Act to the five employees here. Their conductwas reasonable under the particular circumstancespresent in this case and was less disruptive to all con-cerned than the resumption of the strike. In this con-nection, the record shows that the employees had220 NLRB No. 68 432DECISIONSOF NATIONALLABOR RELATIONS BOARDparticipated in strike and picketing activity by theUnion from July 20 until August 28. The strike hadbeen called by the Union in order to compel Respon-dent to recognize and bargain with it. Respondenthad refused,and continued to refuse,to recognizeand bargainwith the Unioneventhough the Unionhad been certified by this Board as the collective-bargaining representative of the employees in a unitofRespondent's employees,including the dischar-gees.5Thus, as of August 31, the employees had rea-son to believe that the Union was their collective-bargaining representativeand that thechange intheirworking hours was a further indication ofRespondent's refusal to recognize and bargain withthe Union. It was in this context that the five em-ployees were discharged on the first day back towork after the strike.It also is significant that the telegram directing thefive employees to report to their "regular shift" madeno mentionof any change in the hours of the shift. Inthis connection, we note that the Employer's guide-book states that the "normal work day shall consistof 8 (eight) hours per day" and "that [e]mployees willbe given a reasonable notice (prior to leaving workthe day previous) of the change in hours." It was thisunexpected early dismissal of the shift contrary tothe Employer's own guidebook rule and without anyprior notice to the employees, and the effect whichthe employees reasonably assumed that action wouldhave on their qualifying for holiday pay, that led thefive employees to seek clarification from Respon-dent. Such activity is plainly protected, and does notlose itsprotection because of the employees' remain-ing on the plant premises after being ordered off.Such access to and limited use of employer facilitiesby employees has been protected sinceRepublic A via-tion Corporation v. N.L.R.B.,324 U.S. 793 (1945).Finally, the existence of a grievance procedure uni-laterally established by Respondent does not providea sufficient basis for denying the protection of theAct to the five employees in this case 6 We perceive adifference between the facts in the instant case and5As more fully described in sec.III of the Administrative Law Judge'sDecision,the record shows that on April 19 the Union won a representationelection conducted among Respondent's employees.On May 25, the Re-gional Director overruled objections filed by Respondent and certified theUnion as the collective-bargaining representative of the employees in theappropriate unit. On June 19, the Board denied Respondent's request forreview of the Regional Director'sDecision. Thus,at the time of the dis-charge of the five employees, the Union had been certified as the collective-bargaining representative of a unit of Respondent's employees.Thereafter,on October31, 1974,the Board rescinded the certification ofthe Union in light of the Supreme Court's decisioninN.L.R.B. v. SavairManufacturing Co.,414 U.S. 270(1973). (See sec. III,A,2, of the Administra-tive Law Judge'sDecision.)6 Sec. 9(a) of the Act provides that any individual employee or group ofemployees shall have the right at any time to present grievances to theiremployer.in a case where the employees or their chosen repre-sentatives have participated through the collective-bargaining process in a mutually acceptable meansfor the presentation and resolution of disputes aris-ing under the terms of the contract. In the latter situ-ation, it may defeat the purposes of the Act to allowa group of employees to bypass a contractual griev-ance procedure and take concerted action inappositeto the contractual procedure, as, for example, whereemployees take action which is inconsistent with avalid no-strike clause. That issue is not before us inthis case.Given all of the foregoing facts, we find that theemployees' conduct was not the type which is beyondthe ambit of protected activity and that their dis-charge violated Section 8(a)(3) and (1) of the Act.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Advance Industries Division-Overhead Door Corpo-ration, Appleton, Wisconsin, its officers, agents, suc-cessors, and assigns, shall take the action set forth intheAdministrative Law Judge's recommended Or-der, as modified below:1.Add the following as paragraph 1(b) and relet-ter the present paragraph accordingly:"(b)Dischargingorotherwisediscriminatingagainst any employee for engaging in protected con-certed activity."2. In relettered paragraph 1(c), substitute thephrase "In any other manner interfering with" for"In any like or related manner interfering with."3.Substitute the following for paragraph 2(a):"(a)Offer to Darlene Romenesko, Betty Koester,Vicki Marheine, Mary Blaese, Verlee Freimuth, Peg-gy Bennett, Bonnie Tullberg, and Rita Weber imme-diate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalentpositions, without prejudice to their seniority or otherrights or privileges, and make them whole in themanner setforth in thesectionof the AdministrativeLaw Judge's Decision entitled `The Remedy.' "4.Substitute the attached notice for that of theAdministrative Law Judge.MEMBER PENELLO,dissenting in part:Contrary to my colleagues, I would adopt the Ad-ministrative Law Judge's conclusion that Respon-dent lawfully discharged the five employees who en-gaged in a "work-in" after the scheduled hour of7 SeeCrenlo, Division of GF Business Equipment,Inc.,215 NLRB No. 151(1974); andPepsi-Cola Bottling Company of Miami, Inc.,186 NLRB 477(1970), enfd.449 F.2d 824(C.A. 5, 1971). ADVANCEINDUSTRIES DIVISION433plant closing on the evening of August 31. In allfrankness, the result reached by the majority and theproposition of law for which it stands are, in myview, wholly repugnant to the purposes of the Act.As an initial point of departure, I perceive the con-text out of which the discharges arose in a somewhatdifferent light than my colleagues in several impor-tant respects. That the five employees were con-cerned about the possible loss of 2 hours' pay and theeffect it might have on their qualification for holidaypay is clearly supported by the record. However, therecord is barren of any reliable evidence that the fiveemployees ever articulated to Respondent's officialsthe nature of these concerns and their desire to pre-sent grievances over them. And, indeed, the Admin-istrative Law Judge so found. The majority's charac-terization that the five employees "actively sought topresent their questions to Respondent's manage-ment," to the extent that it suggests that the five infact clearly conveyed their concerns to management,is therefore, somewhat misleading.Additionally, the majority creates the impressionthat the conduct of the five was a spontaneous reac-tion to an unannounced early closing of the plantand that such conduct was occasioned by a reason-able belief that the closing at 10 p.m. was a furtherindication of Respondent's refusal to bargain withthe Union. Simply put, such a picture does not com-port with the record facts. It is clear that Kersten,Respondent's leadwoman, advised each of the five asearly as 8:30 that evening that the plant would closeat 10 p.m. rather than at midnight, the normal timeatwhich the plant was closed prior to the strike.Thus, while the announcement that the plant wouldclose at 10 p.m. may have been unexpected by thefive, they were in fact notified of Respondent's inten-tion to close the plant well in advance of that hour.Furthermore, in setting the events of that evening inproper perspective, the record contains not even theslightest suggestion that the five believed that the 10p.m. closing was an attempt by Respondent to frus-trate the Union, and, indeed, there is more than anadequate basis for rejecting this inference drawn bymy colleagues. Thus, in notifying the five of thescheduled closing, Kersten specifically informed atleast two of them that the change in the closing hourwas due to the fact that the employees who had beenworking during the strike would have by that timecompleted their full 40 hours of work for the week.And, totally consistent with Kersten's explanation,all the other employees on the shift punched out at10 p.m. without incident, a fact of which the fivewere aware. In these circumstances, it seems appar-ent that the only reasonable interpretation which thefive could place on the change in hours was thatRespondent's decision to do so was based solely onlegitimate business considerations.Given what I believe the record shows is the prop-er context of the events of that evening, and in viewof the conduct of the five after 10 p.m., I find therationale of the majority in finding the violation heretotally unconvincing.My colleagues, in finding theconduct of the five to constitute protected activity,emphasize the factual distinctions between the in-stant case andFansteel, supra,which the Administra-tive Law Judge found dispositive here. I do not denythat the facts in the instant case are not as dramaticas those inFansteel.Thus, unlike that case, the con-duct of the employees here was unattended by vio-lence and the ousting of management officials. Nev-ertheless, the conduct of the five employees in thiscase constitutes in effect, if not in actual fact as well,a plant seizure and, therefore, falls within the generaltype of conduct found unprotected inFansteel.Fur-thermore, the Board has held that the "gravamen of aplant seizure involved the refusal by employees toyield possession of the plant when offered to doso." 8 This is precisely what occurred in this case.Thus, when the 10 p.m. bell rang, all employees, savethe five, left the plant. The five, however, made nomove to leave the plant at that time but instead pre-pared to take a 10-minute break which they custom-arily took at that time. When it became apparent thatthe five would remain in the plant, Kersten againadvised them that the plant was closing and warnedthat she would punch out their timecards. Thereafter,the five returned to their benches and resumed work-ing. Subsequently, the five, despite the directives ofthe police who had been called to the plant, re-mained on the premises. That the five remained inthe plant until only 10:45 p.m. was attributable, notto any voluntary act by them, but rather to the factthat the police placed them under arrest and escortedthem from the premises.By distinguishingFansteelfrom the instant casesolely on factual grounds, my colleagues have missedthe basic thrust of the Supreme Court's opinion inthat case. At the core ofFansteellies not merely acondemnation of violence but the very basic balanc-ing of the employer's property rights on one hand,and the rights of employees to engage in concertedactivity on the other hand. That a weighing of thecompeting interests of an employer and his employ-ees is a necessary and critical inquiry in cases such asthat presented here is additionally clear from the de-cisions of the courts of appeals and the Board aswell.Thus, as the Fourth Circuit so aptly states in8 SeeKDI Precision Products, Inc.,176 NLRB 135, 137(1969), and casescited therein at In 4. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDCone Mills:Few rights, including the right to strike pro-test,exist without corresponding duties and obli-gations to those against whom the right is beingasserted.When one attempts to exercise aclaimed right he cannot, in all fairness, disregardhis corresponding duty and obligation with im-punity.'It is apparent, however, that my colleagues have giv-en little, if any, consideration to Respondent's rightsinmaintaining control over the use of its equipmentand the hours of plant operation. Such disregard ofan employer's rights, and particularly the immediateinterest of Respondent here in closing and securingits plant at the conclusion of a workweek, is implicitin the majority's equating protests occurring inside aplant to those expressed through the formation of apicket line outside the plant. The crucial distinctionbetween the two types of activity, as appears in theinstantcase, lies inthe fact that a protest outsideRespondent's plant would in no way have interferedwith his right to control the use of his equipment orto secure his plant.The majority, rather than engaging in a real ba-lancing of the competing interests here, merely statedthat the protest in the instant case amounted to"[s]uch access to and limited use of employer facili-tiesby employees [which] has been protected sinceRepublic Aviation. . . ." That case is, however, ofonly marginal relevance here.Republic Aviationin-volved an employer's enforcement of a no-solicita-tion rule and a prohibition against the wearing ofunion insignia by employees. While that case holdsthat an employer may not, without substantial justifi-cation, unduly restrict the rights of employees to en-gage inorganizational activities on his premises, it isfar too great a leap from that proposition to the con-clusion reached by my colleagues that employees areengaged in protected activity when they continue towork after the scheduled hour of closing, on theirown terms and in defiance of employer and policedirectives to leave. Nor do any of the other casesrelied upon by the majority support such a conclu-sion.10 Rather, the presence of these particular factshere make this case one of a totally different dimen-sionthan those cited by the majority.My colleagues have elected to expand the conceptof protected activity beyond its legitimate limits. Nei-ther Congress nor the courts have ever suggested thatSection 7 was designed to protect the type of activityevidenced here. Nor has the Board, until today. Theeffect of my colleagues holding, I fear, is to encour-age employees to resort to a type of compulsion, i.e.,a "work-in," which must in futurecasesnecessarilylead to confrontation and violence between employ-ees and employers. Such a result is wholly at oddswith the basic purposes of our Act.9Cone Mills Corporation v N. L. R. B.,413 F.2d 445, 454 (C.A. 4, 1969).That the Boardhas not consideredthe rightof employees to protest to beabsolute,but ratherhas engaged in a balancing of interests test is also clear.See, e.g.,The Masonicand EasternStar Home of theDistrictof Columbia,206NLRB 789, 790-791 (1973);Valley CityFurnitureCompany,110 NLRB1589, 1594-95 (1954),and casescited therein.10Pepsi-ColaandCrenlo,reliedupon by the majority, do not support mycolleagues' conclusion that the activity of the fiveemployees here was of aprotected nature.In those cases, the employees'protests occurred duringworking time and did not extendbeyond thetermination of the employees'shifts, let alone,as here,beyond thescheduledhour of plantclosing. Nordid the protesters in either of those cases refuse to leave the employer'spremises in defiance of a policeorder todo so.Finally, in those cases theemployees engaged inworkstoppages,rather than as here a"work-in," and,therefore,did not usurpthe employer's exerciseof controlover the use ofhis equipment in utter derogation of his property rights.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a hearing in which all parties had the opportu-nity to present their evidence, the National LaborRelations Board has found that we violated the lawand has ordered us to post this notice, and we intendto carry out the Order of the Board and abide by thefollowing:WE WILL NOT refuse to give you back your jobsbecause you take part in a strikeagainst us.WE WILL NOT refuse to permit you to workovertime because you take part in a strikeagainst us.WE WILL NOT discharge or discriminateagainstany employee for engaging in protected concert-ed activity.WE WILL NOT in any other way interfere withany right given to employees by the NationalLabor Relations Act.As it has been decided that we refused to takeback to work Darlene Romenesko, Betty Koester,and Vicki Marheine, because they took part in thestrike againstus called by Carpenters Union, Local2497; and as it also has been decided that we refusedto permit David Lee to work overtimebecause hetook part in the strike; and as it also has been decid-ed that we discharged MaryBlaese,Verlee Freimuth,PeggyBennett,BonnieTullberg, and Rita Weber forengagingin protected concerted activity:WE WILL immediately offer to reinstate Dar-leneRomenesko, Betty Koester, Vickie Mar- ADVANCEINDUSTRIES DIVISION435heine,MaryBlaese,Verlee Freimuth, PeggyBennett,Bonnie Tullberg, and Rita Weber totheir old jobs or, if those jobs no longer exist, tosubstantially equivalent jobs.WE WILL permit David Lee to work overtimeas he did before the strike.WE WILL pay Darlene Romenesko, BettyKoester, and Vicki Marheine, any wages lost bythem because we did not take them back afterthe strike.WE WILL pay MaryBlaese,Verlee Freimuth,PeggyBennett, BonnieTullberg, and Rita We-ber any wages lost because we discharged themfor engaging in protected concerted activities.WE WILL pay David Lee any wages lost by himbecause we did not permit him to work overtimeafter the strike.meaning of Section 2(11) of the Act4 when her employ-mentby Respondent was terminated?2.Assuming a negative answer to the foregoing ques-tion, did Respondent violate Section 8(a)(3) and (1) of theAct by refusing to reinstate Romenesko upon the termina-tion of a strike against Respondent in which she partici-pated?3.Did Respondent violate Section 8(a)(3) and (1) of theAct by refusing to reinstate Betty Koester and Vicki Mar-heine upon the termination of a strike against Respondentin which they participated?4.Did Respondent violate Section 8(a)(3) and (1) of theAct by discharging Mary Blaese, Verlee Freimuth, PeggyBennett,Bonnie Tullberg, and Rita Weber?5.Did Respondent violate Section 8(a)(3) and (1) of theAct by reducing the hours of employment of David Lee?Upon the entire record,5 upon my observation of thewitnessesand their demeanor while testifying, and havingtaken into account the arguments made and the able briefssubmitted,6 I make the following:ADVANCEINDUSTRIESDIVISION-OVERHEADDOOR CORPORATIONFINDINGS OF FACTDECISIONSTATEMENT OF THE CASEALVIN LIEBERMAN, Administrative Law Judge: The trialin this proceeding, with all parties represented, was heldbefore me in Appleton, Wisconsin, on February 12, 13, 14and 15, 1974, upon the General Counsel's complaint datedJanuary 4, 1974,1 and Respondent's answer? In general theissues litigated were whether Respondent violated Section8(a)(3) and (1) of the National Labor Relations Act, asamended (Act).3 Particularly, the principal questions fordecisionare asfollows:1.Was Darlene Romenesko a supervisor within the1The complaint was issued pursuant to charges and amendedchargesfiled between September 4, and December6, 1973, by Fox River ValleyDistrict Council of Carpenters,Local Union 2497.2During the trial the answer was amended toadmit Respondent's dis-charge and failure to reinstate the employees named in pars. 6 and 7 of thecomplaint,and to admit the reduction in working hoursof the employeenamed in par.8 of the complaint.The answer was further amended duringthe trial by adding the following as a second affirmative defense:"That theindividuals listed in paragraph 6 of the complaint engaged in picket linemisconduct which had the effect of eliminating their right to reinstatementafter termination of a strike,and that the picket linemisconduct is thereason for the termination of employment."3In pertinent part these sections provide.Sec. 8(a) It shall be an unfair labor practicefor an employer-(1) to interfere with, restrain,or coerce employees in the exercise ofthe rights guaranteed in section 7;(3) by discrimination in regard to hire or tenure of employment ...to encourage or discourage membership in any labor organizationSection 7, insofar as relevant, states:Sec. 7. Employees shall have the right to self-organization,to form,join,or assist labor organizations,to bargain collectively through repre-sentatives of their own choosing,and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid orprotection ....1.JURISDICTIONRespondent, an Indiana corporation, is engaged at Ap-pleton,Wisconsin, in the manufacture of radio control de-vices.During 1973, a representative period, Respondentpurchased goods valued in excess of $50,000 from vendorslocated outside the State of Wisconsin. Accordingly, I findthat Respondent is engaged in commerce within the mean-ing of the Act and that the assertion of jurisdiction overthismatter by the National Labor Relations Board (Board)iswarranted.SiemonsMailing Service,122 NLRB 81, 85(1958).II.THE LABOR ORGANIZATION INVOLVEDFox River Valley District Council of Carpenters, LocalUnion 2497, United Brotherhood of Carpenters and Join-ers ofAmerica, AFL-CIO (Union),is a labor organizationwithin themeaning ofSection 2(5) of the Act.III. INTRODUCTIONBriefly, this case is concerned with the failure by Re-spondent to reinstate three individuals upon the termina-tion of a strike in which they participated, its discharge of4Set forthbeloware the provisions of this section.Sec. 2.When used in this Act-(11) The term "supervisor" means any individual having authority,in theinterestof the employer, to hire, transfer, suspend, lay off, recall,promote,discharge,assign,reward, or discipline other employees, orresponsibly to direct them, or to adjust their grievances, or effectivelyto recommend such action, if in connection with the foregoing theexercise of such authority is not of a merely routine orclerical nature,but requiresthe use of independent judgment.Obvious inadvertent errors in the stenographic transcript of this pro-ceedinghavebeen noted and corrected.6 Althoughall the argumentsof the parties and the authorities cited bythem, whether appearing in their briefs or made orallyat the trial,may notbe discussedin thisDecision, each has been carefully weighed and consid-ered. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDfive employees,and its denial of overtime work to one em-ployee, David Lee. All of the foregoing, the complaint al-leges, and the General Counsel and theUnioncontend,?was violative of Section 8(a)(3) ofthe Act.Respondent admits that it did not reinstate three strik-ers; that it discharged five employees;and that Lee wasdeprived of overtime work. It contends, however, that innone of these cases did it trench upon Section 8(a)(3) of theAct.To justify its refusal to reinstate the three strikers Re-spondent asserts in its brief that it "entertained an honestbelief that these individuals had engaged in misconductduring the strike."In addition,Respondent argues thatDarlene Romenesko,one of the strikers denied reinstate-ment,was a supervisor and, as such,not entitled to theprotectionof the Act.The discharges,Respondent contends,were occasionedby the refusal of the employees concerned to leave its plantat the end of their shift.Finally,Respondent takes the posi-tion that it did not discriminatorily deprive Lee of overtimework.IV. PRELIMINARY FINDINGS AND CONCLUSIONS 8A. ThePrior Proceedings1.The representation proceedingOn December18, 1972,the Union filed a petition forcertification as the collective-bargaining representative ofRespondent's employees.During the hearing on this peti-tionRespondent took the position that the heads of itsseveral departments,including Darlene Romenesko,9 weresupervisors and should not be included in the unit pro-posedby the Union.Uponthe evidence adduced at the hearing on theUnion'spetition the Board'sRegional Director rejectedRespondent's contention.In his Decision and Direction ofElection(Direction of Election)issued onMarch 19,1973,10the Regional Director ruled that the departmentheads were not supervisors; that theywould be included inthe unit he found appropriate for collective bargaining;and that they were eligible to vote in the representationelection to be subsequently held.Maintaining its position that department heads,includ-rAs the contentions of the General Counsel and the Union are similar,thesywill be referred to hereinafter as the General Counsel's contentions.The purpose of these findings is to furnish a frame of reference withinwhich to consider the facts relating to Respondent's alleged unfair laborpractices and the conclusions to which they may give rise. To the extent thatthe contentions of the parties relate specifically to the findings made herethey will be treated here,althoughthey,as well as the findings,may againbe considered in other contexts.9Among the unfair labor practices charged against Respondent in theinstant proceeding is its failure to reinstate Romenesko upon the termina-tion of a strike in which she participated.As noted above,Respondentcontends that its denial of reinstatement to Romenesko was privileged fortwo reasons,one being that she was a supervisor before the strike. In view ofthis contention,Romenesko's status, which was litigated in the representa-tion case,was, in accordance with well settled principles,again litigated inthis proceeding.As appears below,it is my conclusion that Romenesko wasnot a supervisor.10All dates hereinafter mentioned without stating a year fall within 1973.ing Romenesko,were supervisors and that their inclusionin the unit was improper,Respondent filed with the Boarda request for review of the Direction of Election.Conclud-ing that Respondent's request"raise[d]no substantial is-sues warranting review" it was deniedby theBoard onApril 18.11On April19 a representation election was conductedamong Respondent's employees in the unit found appro-priate by the Regional Director which the Union won. Re-spondent filed objections to conduct affecting the results ofthe election.In its objections Respondent again raised theissue of the supervisory status of its department heads. Inaddition,Respondent urged that the election be set asidebecause,among other things, "the Union.. .advised em-ployees that if they joined the Union prior to the electionand the Union was successful their membership fee and/orinitiation fee would be $1.00 otherwise it would be $25.00or more." 12On May 25 the Regional Director issued his Supplemen-talDecision and Certification of Representative(Supple-mental Decision)overruling Respondent's objections andcertifying the Union as the exclusive collective-bargainingrepresentative of the employees in the unit earlier found tobe appropriate.Reiterating its position concerning the supervisory statusof department heads and raising,among other issues, thequestion of the Union's offer to reduce the dues and fees ofemployees who became members before the election, Re-spondent asserted that the Union's certification was invalidand requested Board review of the Supplemental Decision.On June 19 the Board declined to do so stating thatRespondent's request "raise[d] no substantial issues war-ranting review."2.The unfair labor practice proceedingShortly after its certification the Union requested Re-spondent to bargain with it. Standing by its contention thatthe Union's certification was invalid, Respondent declinedto do so. The Union, thereupon, filed an unfair labor prac-tice charge against Respondent, upon which a complaintissued, alleging that by its refusal to bargain Respondenthad violated Section 8(a)(5) of the Act.14In the proceeding thus instituted the General Counselmoved for summary judgment. Respondent argued, in op-position, that the Union's certification had been improvi-dently issued, raising once again the supervisory status ofitsdepartment heads and again bringing to the fore itsobjections to the conduct of the election.Because Respondent's argument dealt with matters thathad been litigated in the representation proceeding, as towhich Respondent offered no new evidence, the BoardG.C. Exh. 6.i2G.C. Exh. 7.G.C. Exh. 9.14 Insofar as material,Sec. 8(a)(5) isas follows:Sec. 8(a) It shall be an unfair labor practice for an employer-(5) to refuse to bargain collectively with the representatives of hisemployees . . . . ADVANCEINDUSTRIES DIVISIONgranted the General Counsel'smotion forsummary judg-ment and on November26, 1973,handed down its Deci-sion and Order upholdingthe validity of thecertification,finding Respondent in violation of Section 8(a)(5) and (1)of the Act,and requiring it to bargainwith the Union.Advance Industries Division-Overhead Door Corporation,207 NLRB 548 (1973)(Advance Industries I).On November 27 Respondent filed in theUnited StatesCourt of Appealsfor the SeventhCircuit apetition forreview of the Board'sDecisionand Order inAdvance In-dustries I.On December17,during the pendency ofRespondent's petition for review,the SupremeCourt is-sued its decisioninN.L.R.B. v. SavairManufacturing Co.,414 U.S. 270 (1973), whichbears upon Respondent's con-tention that the election should be set aside and theUnion'scertificationheld for naught because of theUnion's offer of reduced fees and duesto employees whobecame members before the election.On January 14, 1974,Respondent requestedthe Boardto reconsider its Decisionand Order inAdvance Industries Iin the light of the SupremeCourt'sdecision inSavair.Inview of this, the Board movedthe court of appeals to holdin abeyance the proceedings on Respondent's petition forreviewinAdvanceIndustriesIpending resolution ofRespondent's request for its reconsiderationby the Board.Thismotion was granted.Being of the opinion that the mattersraised byRespon-dent with respect to theSavairissuecould best be resolvedata hearing,theBoard,on April 22, 1974,grantedRespondent's request for reconsiderationofAdvance Indus-triesI andordered that a hearingbe held before an Admin-istrative Law Judge for the purpose of receiving evidenceon that issue and preparing a decision based onthe evi-dence received.I am administrativelyadvised that such ahearing has notyet been held.B. The StrikeOn July 20, 1973, the Union struck Respondent in orderto compel it to bargain,which,as notedabove, Respondenthad refusedto do.Picketingin support of thestrike start-ed on July 23.The strikecontinued until August28. Upon itstermina-tion all strikers,except four,were reinstatedto their formerjobswith Respondent 16 and pursuant to its instructionsreturned to workon August 31.During the strike nails weresprinkled on plant drive-ways,plant windows were smashed,and lights affixed topoles located on Respondent'spropertywere damaged.Theseacts of vandalism prompted Respondentto offercash rewards for information leading to the arrest and con-15The General Counselurges meto find that the strike was an unfairlabor practicestrike because it was causedby Respondent's refusal to bar-gain withthe Union, which, inAdvance Industries I,the Board found tohave been violative of Sec.8(aX5) of theAct.However, in view of thepresent postureofAdvance Industries Isuch a finding would be prematureat this time.16 The complaintalleges that Respondent's refusal toreinstate three strik-ers,Darlene Romenesko,Betty Koester, and Vicki Marheme, constitutedviolations of Sec.8(aX3) of theAct. As appears below, it is my conclusionthat these allegations are well founded.437viction of their perpetrators.One of the damaged lights was referred to at the trial asthe center light and will be referred to in that fashion inthis decision." This light was damaged, I find, before 7:30p.m. on July 27 and did not operate that night.I8C. Some Working Conditions in Respondent's Plant1.Work shiftsRespondent operates two shifts. Before the strike thesecond shift 19 started at 4 p.m. and ended at midnight.Employees working on this shift were permitteda 10-min-ute rest break at 10 o'clock.Toward the latter part of the strike Respondent alteredthe schedule of the second shift. Pursuant to the changeemployees on the second shift worked more than 8 hourson each of the first 4 days of the week and less than 8 hourson Fridays.Operating on this schedule during the week of August27, the week in which the strike ended,nonstriking second-shift employees had worked 34 hours at the close of theirshift on Thursday. Accordingly, on Friday, August 31, theday on which the strikers returned to work, the second shiftwas slated to begin at 4 o'clock and end at 10, by whichtime employees working on the shift who had not partici-pated in the strike would have completed 40 hours of workthat week.2.Respondent's rulesRespondent publishes, and makes available to employ-ees,a book entitled "YOU AND YOUR COMPANY" (Guide-book),20 containing rules for the guidance of employeesconcerning such matters as hours of work,tardiness, de-portment, etc. It also contains a simple two-step grievanceprocedure, the provisions of which appear below:L.GRIEVANCEPROCEDUREEmployee has right to appear personally (accompa-nied by a representative if he wishes) at any of thefollowing steps:Step 1. Employee will present his or her grievance totheir immediate supervisor and a grievance report maybe filled out. The supervisor has three days to make a17 In evidenceas G.C. Exh.16 is a diagram of Respondent's propertyshowing three buildings.The light inquestion appears in this exhibit asbeing positioned in front of the middle building.18My finding concerning this matter, made necessary by Respondent'scontention that it did not reinstate Romenesko because it honestly believedthat she was involved in damaging the light, is based upon credible anduncontroverted testimony given byJerryJahnke, the Union's business man-ager, and his wife,which is substantially as follows-Upon their arrival at respondent's premises at about 7:30 p.m. onJuly 27they were informed by a group of pickets gathered at the centerlight pole that the light had been damaged. Both looked up at the lightfixture but could see no bulb. Mrs. Jahnke then looked at the groundunder the light and saw fragments of a glass. Thinking that the picketshad broken the light,Jahnke scolded them for having done so. Jahnke,who remained at respondent's premises until sometime after midnight,further testified that the center light"did not go on that evening."19The five employees whose discharge is alleged in the complaint as hav-ing been violative of Sec. 8(a)(3) of the Act worked on the second shift.° G.C. Exh. 26 438DECISIONSOF NATIONALLABOR RELATIONS BOARDdecision and give the employee a reply.Step 2. If the grievance is not settled at the first step,the employee may request action at the Executive leveland the grievance will be presented to the President orhis Designee.A grievance report will be used to statethe facts to the Executive level, and contain theemployee's grievance and the decision of the supervi-sor at the first level. A reply will be given to the em-ployee after the facts have been reviewed, and a deci-sion made.Although not set forth in the guidebook Respondentmaintainsa policy,well known to its employees,concern-ing the payment of wagesfor holidays.In this regard, anemployee will receive holiday pay if he works the day be-fore, and the day after, a holiday.As noted above, the strike terminated on August 28,1973,and the striking employees,pursuanttoRespondent's instructions,returned to work on August 31,the last workday before Labor Day. Respondent specifical-ly chose August 31 as the day for the strikers to return towork to permit them to qualify for holiday pay for LaborDay and to avoid complaints from the strikers concerningtheir being deprived of an opportunity to earn such wageshad a later day been selected."D. Romenesko's StatusAs already noted, Respondent asserts that Darlene Ro-menesko was a supervisor before the strike.For this rea-son, as well as another to be discussed in a later section ofthisDecision,Respondent argues that its refusal to rein-state Romenesko,who participated in the strike,was privi-leged.During the trial, the General Counsel objected to myconsideration of Romenesko's status in this proceeding be-causeithad "previously been litigated extensively" in therepresentation case,inwhich the Regional Director de-termined that she was not a supervisor 22 In accordancewith what is now a well settled principle, I overruled theGeneralCounsel's objection.23Although I permitted the litigation in this proceeding ofthe question of Romenesko's status,the General Counseladduced no evidence on this issue and the only evidence2iBecause of the preparations entailed in accommodating the returningstrikers following the strike's termination on August 28 it was not feasible tohave them come back earlierthan August 31. The problems encountered byRespondent,in this connection,included rearranging production schedules;finding places for the returning strikers, as well asemployeeshired duringthe strike,to work;and making intershift transfersof employees who hadnotjoined the strike so that the strikers could return to the shifts on whichworkedbefore the strike.theIt should be remembered that in the representation proceeding Respon-dent twice requested the Board to review the Regional Director's ruling thatRomenesko was not a supervisor, once after the issuance of the Direction ofElection bythe Regional Director,and again after the issuance of his Sup-plemental Decision following the representation election.Each time theBoard denied these requests, concluding thatthey "raise[d] no substantialissues warranting review" (G.C. Exhs. 6 and 9).23 See,for example,AmalgamatedClothing Workers ofAmerica,AFL-CIOv.N.L.R.B.,365 F.2d 898,904-905(C.A.D.C.);AbitibiCorporation,198NLRB1249 (1972); andLawson-United Feldspar & Mineral Co,189 NLRB350, 354 (1971).offered by Respondent was the record made in the repre-sentation case.I have carefully considered this record aswell as the Direction of Election in which the RegionalDirector found that Romenesko was not a supervisor andthe briefs submitted to the Board by Respondent in sup-port of its requests for review.25Having considered the foregoing material,Iam of theopinion, and I conclude, for the reasons set forth by theRegional Director in the Direction of Election 26 that Ro-menesko wasnot a supervisor before the strike. 7V. THE ALLEGED UNFAIR LABOR PRACTICESA. Facts, Contentions, and Conclusions ConcerningRespondent's Alleged Violations of Section 8(a)(3) of theAct by Refusing to Reinstate StrikersRespondent'sdenial of reinstatement to three strikers,Darlene Romenesko, Betty Koester, and Vickie Marheine,is alleged in the complaint as having been violative of Sec-tion 8(a)(3) of the Act. Respondent contends that in refus-ing to reinstate these strikers it did not transgress Section8(a)(3) because it honestly believed, based on reports re-ceived from nonstriking employees and, in one case, thepersonal observationof VictorSumnicht, its general man-ager,that the three employees had misconducted them-selves during the strike. Before discussing the facts uponwhich this contention is based it would be well, I think, toset forth some basic principles dealing with an employer'sduty to reinstate striking employees.The starting point for discussion wouldseemto be theSupreme Court's comments on this point inN.L.R.B. v.Fleetwood Trailer Co., Inc.,389 U.S. 375, 378 (1967), wherethe following appears:If, after conclusion of the strike, the employer refusedto reinstate striking employees, the effect is to discour-age employees from exercising their rights to organizeand to strike guaranteed by Sections 7 and 13 of theAct . . . . UnderSections 8(a)(1) and(3) . . . it is anunfair labor practice to interfere with the exercise ofthese rights. Accordingly, unless the employer who re-fused to reinstate strikers can show that his action wasdue to "legitimate and substantial business justifica-tions,"he is guilty of an unfair labor practice.N.L.R.B. v. Great Dane Trailers,288U.S. 26, 34(1967). The burden of proving justification is on theemployer.An employer may point to a striker's actual serious mis-conduct during a strike as constituting the "legitimate andsubstantial business justifications"warranting a refusal toreinstate the striking employee.Firestone Tire & Rubber24Resp.Exhs.5A and 5B.25G.C.Exhs. 5 and 8.26G.C. Exh. 3.27Thesole evidence adduced as to Romenesko's status having been therecordmade in the representation proceeding upon which the RegionalDirector's decision was based,"the [finding] of the Regional Director [thatRomenesko was not a supervisor was] accorded 'persuasive relevance,' " assuggestedby the court inAmalgamated Clothing Workers, etc. v. N L.R.B.,365 F.2d 898,905 (C.A.D C.). To the same effect,seeAbitibi Corporation,198 NLRB 1249; andLawson-United, etc.,189 NLRB 350, 354. ADVANCEINDUSTRIES DIVISIONCompany,187 NLRB54, 55,reversed in other respects 449F.2d 511 (C.A. 5, 1971).An employer may also escape lia-bilityfor refusing to reinstate strikers by establishing anhonest belief thattheymisconducted themselves while thestrike was in progress unless it develops thatthey did notdo so.As the Board held in this regard inRubin Bros.Footwear Inc., et al.,99 NLRB 610, 611, "the honest beliefof an employer that striking employees have engaged inmisconduct provides an adequate defense to a charge ofdiscrimination in refusing to reinstate such employee, un-less itaffirmativelyappears that such misconduct did not infact occur." 28Finally, even where a striker actually misconducted him-self he may not be denied reinstatement absent a showingthat"the misconduct is so violent or of such serious char-acter as to render the employee unfit for future service."N. L. R. B.v. IllinoisTool Works,153 F.2d 811, 816 (C.A. 7).Althoughstrikemisconduct was not involved inIllinoisToolWorks,the rule there laid down has beenfollowed bythe Board in strike situations.See, for example,FirestoneTire & RubberCompany,187 NLRB 54, 56; andTerryCoach Industries,Inc.,166NLRB 560, 563,enfd.411 F.2d612 (C.A.9, 1969).Withthe foregoing precepts in mind,the acts of allegedmisconduct engagedin by thestrikerswho were refusedreinstatement will be discussed.1.Darlene RomeneskoDarlene Romenesko is the Union's treasurer. Before thestrike she was actively engaged in the Union's affairs. Dur-ing the strike she was a picket captain and prepared sched-ules pursuantto which picketing was carried on.Romenesko was refused reinstatement because, as Re-spondentasserts, ofits honest belief that during the strike,specifically on July 27, 1973, she was involved in miscon-duct in connection with the damage done to the centerlight on Respondent's premises.Respondent's belief, in thisregard, is based on reports made to Victor Sumnicht,Respondent's general manager,by three employees whoabandoned the strike shortly before its termination, thatthey witnessed Romeneskoaim ahand gun at the light.The facts concerning this incident, as I find them, follow.Romenesko, accompanied by her husband and son, ar-rived at Respondent's premisesin a vehicle of the campertype at or about 8:30 p.m. on July 27. At the time of herarrival it was not yet dark and the center light was not inoperation.The driver of the camper parked it in a space oppositeRespondent's buildings. Romenesko crossed the road sepa-rating her camper from the plant and walked toward thecenter light.When she came to the center light pole Ro-menesko drew a hand gun, which until that time had beenconcealed under her jacket, crouched down and aimed thegun at the light. After maintaining her position for a min-ute or two she replaced the gun under her jacket, recrossedthe road, and handed the gun to her son. Throughout the28 AlthoughRubin Bros.was reversedon review by the Court of Appealsfor theFifth Circuit, 203 F.2d 486,itwas citedwith approval by the Su-preme CourtinN.L.R.B. v. Burnup and Sims, Inc.,379 U.S. 21, 23 (1964).439entire episode just recounted no sounds were heard of agun being fired or of glass being broken.29It is reasonable to assume that had Romenesko actuallyfired the gun the sound of its firing would have been heard.It is likewise reasonable to assume that had Romeneskofired the gun and had its projectile found its mark thesound of glass breaking would have been heard.This being so, I find that although Romenesko aimed ahand gun at the light, she did not actually fireit 30I furtherfind that the evidence does not affirmatively establish thatRomenesko was in any way involved in the light's break-age, which I have earlier found occurred before 7:30 p.m.on the day in question.Accordingly, the honest belief held by Respondent thatRomenesko had engaged in misconduct in connection withthe damage to its center light does not provide Respondentwith "an adequate defense to [the] charge of discriminationin refusing to reinstate [Romenesko because] itaffirma-tivelyappears that such misconduct did not in fact occur."Rubin Bros. Footwear, Inc., et al.,99 NLRB 610, 611. Iconclude, therefore, thatRespondent violated Section8(a)(3) of the Act by failing to reinstate Romenesko uponthe termination of the strike.2. Betty Koester and Vickie MarheineBetty Koester and Vicki Marheine became members ofthe Union in the spring of 1973. They both joined the strikeand picketed Respondent's plant.Like Darlene Romenesko, Koester and Marheine wererefused reinstatement upon the strike's termination be-cause of Respondent's asserted honest belief that they en-gaged in misconduct during the strike. Respondent's beliefthat they had done so is based upon reports received byRespondent from nonstriking employees and upon the per-sonal observation of Victor Sumnicht, Respondent's gener-almanager, that Koester and Marheine jointly threw grav-el at a nonstriker's car; that Koester threw gravel at anemployee while he was performing security guard duty;that she pounded on a car as it was being driven out ofRespondent's parking lot; and that she shook a post in-29My findings as to this matter are based on testimony given by NancyFelton,Joanne Conradt,and Carla Planert,the three employees who report-ed this incidentto VictorSumnicht, Respondent's general manager. HadFelton been the only witness to give evidence concerning this event I wouldnot have believed her because of her obvious resentment and hostility to-ward Romenesko and her admitted desire"to cause trouble"for Romenes-ko. However, Felton's testimony was corroborated by Conradtand Planert,who did not similarly discredit themselves.Although evincing no great lovefor Romenesko,Conradt and Planert did not seem to be testifying out ofhatred or vindictiveness toward her,as was the situation regarding Felton.On the contrary,by their demeanor Conradt and Planert impressed me aswitnesses who were telling the truth notwithstanding the unpleasantness ofthe matter concerning which they were called upon to give evidence. In viewof this, I do not credit Romenesko's testimony that she did not aim a handgun at the center light.30Why Romenesko aimed a gun at the light but did not actually fire itfurnishes thought for interesting speculation. Regardless of the reason forher having engaged in this antic;whether it was done in"a moment ofanimal exuberance"(MilkWagon Drivers Union v. Meadowmoor Dairies,Inc.,312 U.S. 287, 293), or whether it was motivated by mischievousness oran intentto harassRespondent, it was not, in my opinion, "so violent or ofsuch a serious character as to render [Romeneskol unfit for further service."N.L R B v. Illinois Tool Works,153 F.2d 811, 816 (C.A. 7). 440DECISIONSOF NATIONAL LABOR RELATIONS BOARDstalled on Respondent's premisesas a guide to snow plowoperators.The incidents involving Koester and Marheine jointlyand Koester individually will be separately considered be-low.a.Alleged misconduct by Koester and Marheine jointlyOn the morning of August 6, 1973, Elaine Chamness, anonstriking employee, came to work in a car driven by herhusband in which Chamness sat on the right side of thefrontseat.As the car neared a driveway, surfaced withsmall sized gravel,leading to Respondent's plant Koesterand Marheine, who had earlier picketed across the drive-way, were standing to its right. No other pickets or strikerswere with Koester and Marheine at the time.When the car turned into the driveway Chamness saw"stones come flying at the car" and within "seconds" heardthem "striking the automobile."Chamness did not seeKoester or Marheine throw the stones,which were,in fact,small pieces of gravel.Chamness'car was then driven to Respondent's parkinglot.Upon its coming to rest there Chamness examined thevehicle and noticed that "flicks of paint" had been chippedoff its right rear panel 31Before starting to work on August 6, Chamness in-formed her supervisor of the foregoing incident. This re-port formed the basis for Respondent's belief that Koesterand Marheine, jointly, had engaged in misconduct duringthe strike.Koester and Marheine deny that they threw gravel atChamness' car. Their denial, however, is belied by the cir-cumstances.Thus, both were picketing at the driveway inquestion when Chamness'car arrived.Both were standingon the right side of the driveway when the car was driventhrough it and no one else was with them.That gravelstruck, and chipped paint off, the right rear panel of Cham-ness' car is attested to by uncontroverted evidence 32 Ac-cordingly, in view of the foregoing, I find that either Koes-ter or Marheine, or both, threw gravel at Chamness' car.However, I am of the opinion that their having thrownthe gravel was not misconduct of such serious nature as towarrant Respondent's refusal to reinstate Koester andMarheine.Under somewhat similar circumstances theBoard stated, "nor do we think that [a striker's] throwingone handful of small gravel at [a supervisor]ismisconductso grave as to justify the refusal to reinstate[the striker]."W. J. Ruscoe Company,166 NLRB 618, 620 (1967).3331My findings concerning this matter are based on, and the quotationsappearing in the text are taken from,testimonygiven byChamness2On brief the General Counsel theorizes that the paint could have beenchipped off Chattiness'car before it entered the driveway and that thesound of gravel hitting the car could have been madeby "loosestones onthe gravel driveway [being]kicked upby the cartires and [striking] thebottom of the car."Although the General Counsel presents a possible hy-pothesis, I think theprobabilityof the car's having been damaged in themanner he suggests is, under the circumstances,too slight to be acceptable.33Although the Board's order in Ruscoe was denied enforcement in therespect here under consideration(406 F.2d 725 (C.A. 6, 1969) ),I am boundby what the Board decided.InsuranceAgents'InternationalUnion, AFL_CIO (Prudential Ins Co J,119 NLRB 768, 773,reversed in other respects361 U.S. 477 (1960).b. Alleged misconduct by Koester aloneWhile the strike was in progress Respondent employedsecurity guards to patrol its premises. To augment the se-curityguard force Respondent,from time to time,assignednonstriking employees,including Eugene Schabo,to per-formsecurity guard duty.During the night of August 14, 1973, shortly before theend of the second shift,while Schabo,as he testified, "wason security guard...some stones came flying at [him]"from the direction in which a group of eight strikers includ-ing Koester, were standing.Not having seen who threw thestones, none of which hit him, and the group of strikersbeing some 20 to 25 feet distant from him, Schabo, as hefurther testified, "yelled, who did that?"Immediately after Schabo shouted out his questionKoester detached herself from the group of strikers andwalked to one of the plant driveways through which auto-mobiles carrying nonstriking employees were beginning toemerge from Respondent's parking lot, the second shifthaving just ended. As the last car approached the spot atwhich she had stationed herself Koester pounded on it withher hand.Schabo reported both incidents to Victor Sumnicht. Theevents setforth in this report,as well as another to bediscussed below,formed the basis for Respondent's beliefthatKoester, individually, had misconducted herself dur-ing the strike. In his report Schabo identified Koester ashaving thrown stones at him "because," as he testified,"she immediately turned and started walking [toward thedriveway, whereas] the other [people in the group] just satthere."Koester denied throwing stones and pounding on thecar. Insofar as it relates to the former,I credit her denial.Schabo's identification of Koester as having thrown thestones is not founded on personal observation,but on con-jecture based on the fact that after the stones were thrownshe left a group of strikers standing in the direction fromwhich the stones came.Such a basis is too speculative tosupport an affirmative finding that Koester in fact threwthe stones. This being the case, Respondent's "honest be-lief [that she did so]provides[no] defense to [the]charge ofdiscrimination in refusing to reinstate" Koester.RubinBros.Footwear Inc., et al.,99 NLRB 610, 611.Icome to a different conclusion concerning Koester'sdenial that she pounded on an automobile as it leftRespondent's premises.In view of Schabo's assertive andbelievable testimony, unshaken on cross-examination, thathe "saw[Koester] hit the side of a car [as it] was comingout of one of the driveways," Koester's denial that she didnot do so is not credited.The last item of strike misconduct attributed to Koester,forming one of the bases for Respondent's refusal to rein-state her, consists of her having shaken a post installed onRespondent's property for the guidance of snow plow op-erators.I find, as to this, despite Koester's testimony that shewas merely "leaning on the pole," that twice on August 24,Koester and another striker did rock the post, which ex-tended some 4 feet above the ground; that in doing so theyshook the post from side to side, movingit, asVictor Sum- ADVANCE INDUSTRIES DIVISION441nicht testified, about an "inch and a half." I further findthat the post was not damaged in the process.Having found that Koester pounded on an automobileas it departed from Respondent's premises and that sherocked the snow plow post,the question remains as towhether these acts justified Respondent's refusal to rein-state her.Whether taken singly or together, or even whenconsidered in connection with Koester'shaving throwngravel at Chamness'car, theywere not, in my opinoon"misconduct. . .of such serious character as to render[Koester] unfit for further service."N.L.R.B. v. Illinois ToolWorks,153 F.2d 811, 816 (C.A. 7).Accordingly, I conclude that Respondent violated Sec-tion 8(a)(3) of the Act by failing to reinstate Koester andMarheine upon the strike's termination.B. Facts and ConclusionsConcerningRespondent's AllegedViolationsof Section 8(a)(3) of the Act by Depriving anEmployee of Overtime WorkDavid Lee, who, the complaintalleges,was deprived ofovertime work in violation of Section 8(a)(3) of the Act,became a memberof the Union in November 1972. Hejoined the strike and picketed Respondent's plant.For about the last 2 years Lee and another employee,Richard Hoffman, who did not participate in the strike,have been the only full time employees in Respondent'ssheet metaldepartment. Before the strike each worked 45hoursa week, 5 hours of which constituted overtime work.Upon the termination of the strike Lee was reinstated,but told by his supervisor, Howard Linstad, that he wouldbe working only 40 hours a week because, as Linstad testi-fied, it was Respondent's "aim. . . to keep all employeesat forty hours." Nevertheless, Hoffman, who had notjoined the strike continued to work 45 hours a week.Some 3 weeksafter hisreinstatementLee complained toVictor Sumnicht about his being deprived of overtimework, pointed to the fact that Hoffman was performingsuch work, and suggested to Sumnicht, as Lee testified,that "if anyoneelse isworking . . . overtime in [sheet met-al] department [he] ought to be allowed to do so." Sum-nichtagreed. Sincethen Lee has worked the same numberof hours each week as he had worked before the strike.The foregoing findings, based on evidence adduced bythe General Counsel, establish,prima facie,that Respon-dent discriminatedagainstLee because of his participationin the strike.Duncan Foundry and Machine Works, Inc.,176NLRB 263, 264, enfd. 435 F.2d 612 (C.A. 7, 1970).At the trial Respondent indicated that although it didnot agreewith the complaint's allegationthat Lee was de-prived of overtime work in violation of Section 8(a)(3) ofthe Act, it would not litigate theissue.And Respondent didnot do so, not even by cross-examining Lee or Linstad, hissupervisor.By not presenting counterevidence to rebut theprimafaciecase developed by the General Counsel Respondenttook "the risk of an adverse finding."Avon ConvalescentCenter,209 NLRB 937 (1974). I now make such a finding.Accordingly, I conclude on the evidence adduced on thismatter by the General Counsel that by depriving Lee ofovertime work upon his reinstatement after the strike Re-spondent violated Section 8(a)(3) of the Act.C. Facts Concerning Respondent's Alleged Violation ofSection8(a)(3)of the Act by Discharging EmployeesMaryBlaese,Verlee Freimuth, PeggyBennett,BonnieTullberg, and Rita Weber (collectively referred to as theFive) were discharged on September 7, 1973.34 Each joinedtheUnion before the strike, and each, except Tullberg,picketed Respondent's plant. Tullberg was the Union'ssteward and served as the Union's observer at therepresen-tation election.Before the strike the Five worked in Respondent's as-sembly plant on the second shift 35 Upon the conclusion ofthe strike the Five were reinstated and notified by Respon-dent to "report at the start of [their regular] shift on Friday,August 31, 1973." 36 They reported as directed and workedwithout incident until about 8:30 p.m.At that time, it occurred to Linda Kersten, their supervi-sor,37 that the Five, who were at work for the first time`since the strike's termination, might not be aware that theshiftwould end, and that the plant would be closed, at 10o'clock.Accordingly, she decided to advise them of theearly ending of the shift and of the plant's earlyclosing.Upon being so advised, Tullberg, the second of the Five towhom Kersten spoke, stated, as Kersten testified, that "shewasn't leaving at ten o'clock, she wanted to work to twelveo'clock."Anticipating a problem because of what Tullberg hadsaid,Kersten consulted with David Vyse, the supervisor ofanother department. Vyse told her that if, in fact, the Fiverefused to leave the plant when it closed at 10 o'clock, hewould call the police.Kersten then telephoned Victor Sumnicht and apprisedhim of the anticipated difficulty. Sumnicht approved of themanner in which Vyse intended to handle the problem,should it actually arise.Following her conversations with Vyse and Sumnicht,Kersten returned to the assembly department and in-formed each of the Five that the plant would close at 10o'clock. Several replied that they would not depart at thattime. None indicated an intention of doing so.Although the Five never explained to Kersten or Vysewhy they were reluctant to leave the plant at 10 o'clock,they were concerned about the possibility of their losingholiday pay for Labor Day unless they worked 8 hours onAugust 31, the last working day before the holiday.38 They34 Thecomplaint allegesthatthese discharges were violative of Sec.8(aX3) ofthe Act.3As will berecalled,Ihave foundthat beforethe strike the hours of thesecond shift were from 4 p.m to midnight and that on August 31 the shiftwas scheduled to begin at its normal time,but was slated to end at 10 p.m.36 G.C Exh. 11.37My reference to Kersten as the Five's supervisor is made for conve-nience only and should not be construed as a finding that she is a supervisorwithin the meaning ofthe Act.In the representation proceeding she, likeRomenesko,was found not to have that status.38AsIhave earlier found,under Respondent's policyan employee is notpaid for a holiday unlesshe works the daybefore,and the day after, theholiday. 442DECISIONSOF NATIONALLABOR RELATIONS BOARDwere also troubled about the prospect of losing wages for 2hours 39Being botheredby thesematters, Freimuth,after consul-tation with Tullberg, the Union's steward, telephoned JerryJahnke,the Union's business manager, at about 8:45 p.m.and informed him of the situation.Jahnke instructed her,as she testified, "to stay working[beyond ten o'clock] eventhough they turned the lights out," and that in the mean-while "he would come over to the plant and try to get[their]questions answered."Freimuth informed her fourcolleagues of Jahnke's instructions.At 10 o'clock the Five made no move to leave the plant.Instead, they prepared for the 10-minute rest break theyusually took at this hour.When it became apparent that the Five would remain inthe plant after 10 o'clock,Kersten their supervisor, andVyse, who supervised another department, told them thatthe plant was closing and that iftheydid not leave theirtimecardswould be punched out. The Five, however, per-sisted in remaining in the plant.Kersten,therefore,punched their cards 40 and Vyse called the police.Approximately at this time,Freimuth,as she testified,sought advice from Jahnke,the Union's business manager,who, by then,was at Respondent's premises, as to what theFive should "now . . . do." Jahnke instructed them to "goback and work." Accordingly, at the end of what wouldnormally have been their rest period the Five returned totheir benches and resumed their work.The police arrived at the plant at about 10:10 p.m. Afterconferring withVyseand Kersten for about 10 minutes,the police entered the assembly department where the Fivewere still working.For the next 25 minutes,as Respondentaptly states in itsbrief, "the police officers requested, in-structed, ordered, and in every conceivable way attemptedto cause the individuals to leave the premises,"but to noavail.While the police were importuning the Five to leave theplant,Freimuth,accompanied by a policeman and somemembers of the group,once more sought Jahnke's advice.Jahnke told them,as Freimuth related "that he couldn't getany answers to the questions that he wanted,"and againinstructed them to "go back to work."Being thus stiffened in their resolve not to leave thepremises before midnight,the Five refused to depart volun-tarily. In view of this, at or about 10:45 p.m. they werearrested and removed from the plant.On September 4 Respondent placed the Five "on indefi-nite suspension . . . for incidents [of] Friday night, August31st." 4On September 7 they were discharged. Each wasinformed by letter that "the events and surrounding cir-cumstances of the Friday, August 31 incident . . . left[Respondent]with no alternative." 4239 In this regard,Sumnicht testified he "did[not] intend to pay the .. .five . . . for the hours of ten to twelve."40 As Vyseexplained, "when [an employee's] timecard is punched out [theemployee is] no longer being paid."G.C. Exh. 14.42G.C. Exh. 13.D. Contentions and Concluding Findings ConcerningRespondent's Alleged Violation of Section 8(a)(3) of the Actby Discharging EmployeesThe parties assure me that no case decided by the Boardor the courts deals squarely with the issue presented by theFive's refusal to leave Respondent's premises at the end oftheir shift.However, in view of the in-plant nature of theincidentstheyhave analogized the situation to an in-plantstrike even though the Five continued to work while theyremained in the plant after 10 p.m., when it was to havebeen closed. The analogy is apt and I will accept it.In some cases in-plant strikes have been held to fall with-in the protection afforded concerted activity by Section 7of the Actand in some cases different results have beenreached. The leading authority in the latter line is, as is wellknown,N.L.R.B. v. Fansteel Metallurgical Corporation,306U.S. 240, 256-257.There, the Supreme Court had for decision the questionof whether an unfair labor practice was committed by thedischarge of employees who, in order to compel their em-ployer to bargain with their union, stopped work, seizedtheir employer's buildings and held themuntilousted bypolice. In finding this conduct to have been unprotected bytheAct and, consequently, the discharges privileged theCourt stated:This was not the exercise of "the right to strike" towhich the Act referred.Itwas not a mere quitting ofwork and statement of grievances in the exercise ofpressure recognized as lawful. It was an illegal seizureof the buildings in order to prevent their use by theemployer in a lawful manner and thus by acts of forceand violence to compel the employer to submit. Whenthe employees resorted to that sort of compulsion theytook a position outside the protection of the statuteand accepted the risk of the termination of their em-ployment upon grounds aside from the exercise of thelegal rightswhich thestatutewas designed to con-serve.A different point of view is presented inPepsi-Cola Bot-tlingCompanyof Miami,Inc.,186 NLRB 477, 478, enfd.449 F.2d 824(C.A. 5, 1971).43There,the Board held, withsubsequent court approval,that an in-plant work stoppageundertaken to protest the discharges of employees not in-volved in the "sitin,"which did not extend beyond thetermination of the protesters'shift,and which ended whenthe strikers complied with a request by police to leave theplant was not"an illegal sitdown strike."Accordingly, thedischarge of the employees who engaged in the"sitin" wasfound to have contravened Section 8(a)(3) and (1) of theAct.As noted,the Board's Order inPepsi-Colawas enforcedby the Court of Appeals forthe FifthCircuit 44 In doing sothe court was careful to point out that there were "no facts43Although in his brief the General Counsel cites many authorities inaddition toPepsi-Colato support the position he advocates;i.e., that thedischarges here were violative of Sec. 8(a)(3) of the Act, he states thatPepsi-Colais the "lead case."14N.L.R.B. v Pepsi-Cola BottlingCompany ofMiami,Inc., 449 F.2d 824,829-830,cert.denied 407 U.S. 910(1972). ADVANCEINDUSTRIES DIVISION... tending to show that the employees were [holding] thepremisesin defiance of the owner's right of possession";that the "sit-down did not, nor did it threaten to carry overinto the next shift"; that "the employees left immediatelywhen requested to do so by the police"; that theiremployer's earlier disobeyed order that they leave the plant"serve[d] no immediate employer interest"; and, finally,that there was "no . . . established, regular procedure bywhich employees were to present their grievances." Underthe foregoing "circumstances," the court went on to say,"we cannot find that the employees had no interest in pre-senting their grievance [concerning the discharge of otheremployees] in the manner chosen."The General Counsel urges me to decide the issue pre-sented by the discharge of the Five as the Board did inPepsi-Cola;that is, by finding it violative of Section 8(a)(3)and (1) of the Act. Respondent urges me to decide that thedischarge did not trench upon either section, as the Su-preme Court did inFansteel.Although the question isclose, I think Respondent has the better of the argument.The facts upon which the discharge of the Five wasbased do not fall completely within the different patternspresented byFansteelon the one hand, andPepsi-Colaonthe other. However, the differences between the facts in theinstant case from those inPepsi-Colaand their general re-semblance to the facts inFansteellead me to the conclu-sion that dispositive precedent isFansteel,notPepsi-Cola.The first item for consideration is that in this case, unlikePepsi-Cola thereis an"established, regular procedure bywhich employees [are] to present their grievances." The en-forcing court inPepsi-Colalaid great stress upon the ab-senceof such a procedure, which, although present here,was not followed by the Five.On brief the General Counsel states that "respondent'sgrievance procedure is not of [an] 'established' nature." Ido not agree.As I have found, Respondent publishes, and makesavailable to employees, a guidebook 45 in which a grievanceprocedureis setforth. There having been no union withwhich Respondent was obligated to bargain when thegrievance procedure was adopted, nor is there even now aunion entitled to recognition by Respondent,46 it was notrequired to do more in establishing a grievance procedure.Cf.Lawson-United Feldspar & Mineral Co.,189 NLRB 350,362.Next to be considered is the Five's refusal to complyvoluntarily with requests and orders to leave the plantmade by Respondent's agents and policemen. These re-quests and orders were not akin to the order to leave givento the in-plant strikers inPepsi-Colawhich, the court statedin enforcing the Board's Orders, "served[d] no immediateemployer interest." Here, the "immediate employer inter-est" to be served in having the Five leave Respondent'sbuilding was the necessity for it to be closed and secured atthe end of the scheduled working day.By remaining in the plant until ousted by police, despiterequests and orders to leave serving an "immediate em-4s G.C.Exh. 26.46 It will be remembered,in this connection,that the validity of theUnion's certification is under reconsideration.443ployer interest," the Five, in effect if not in fact, illegallyseized the plant 47 In this respect what the Five did moreclosely resembles the conduct of the sit-down strikers inFansteel,who also seized a plant and refused to leave untilevicted by police, than it does that of the employees inPepsi-Cola,who, as noted by the court in its opinion en-forcing the Board's Order, did not, like the Five, "hold thepremises in defiance of the owner's right of possession."Nor did the employees inPepsi-Cola,like the Five, refuseto leave the plant voluntarily when the police requestedthem to do so.48The final act distinguishing this case fromPepsi-Colaisthat there, as the Court of Appeals for the Fifth Circuitstated when it enforced the Board's Order, "the sit-downdid not, nor did it threaten to carry over into the nextshift."Here, there was both a threat by the Five not toleave Respondent's plant at the end of their shift and aneffectuation of the threat. The foregoing not only differen-tiates this case fromPepsi-Cola,but, to an extent, alsomarks its resemblance toFansteel,where too, the "sit-down" carried over beyond the striker's shift.Accordingly, I find, as the Supreme Court did inFa -steel,that the conduct of the Five in refusing to le eRespondent's plant in compliance with orders and requ ststo depart and in remaining there after the end of their hiftdid not fall within the protection afforded to employes bySection 7 of the Act. I conclude, therefore, that b dis-charging them for having done so Respondent did not vio-late Section 8(a)(3) and (1). Consequently, I will recom-mend that paragraph 7 and the relating portion ofparagraph 9 of the complaint be dismissed.VI. THE EFFECT OF RESPONDENT'S UNFAIR LABOR PRACTICESUPON COMMERCERespondent's unfair labor practices, as found above, oc-curring in connection with its operations described in sec-tion I, above, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among theseveralStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.VII. THE REMEDYHaving found that Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act my recommended Order will require Respondentto cease and desist therefrom and to take such affirmativeaction as will effectuate the policies of the Act. In thisconnection, my Order will require Respondent to offer im-mediate and full reinstatement to Darlene Romenesko,Betty Koester, and Vicki Marheine, and that Respondentmake them and David Lee whole for any losses they mayhave suffered by reason of the discrimination practiced07 InKDI Precision Products, Inc.,176 NLRB 135, 137, enfd. 436 F 2d 385(C.A. 6, 1971),itwas statedthat "the gravamenof a plant seizure involves arefusal byemployeesto yield possessionof a plant when ordered to do so.""Althoughthe Five heldRespondent's premisesonly aboutan hour, arelativelyshort period of time whencomparedwith the length of timeFansteel's buildings wereoccupied by sit-downstrikers, the important factis that there was here, asinFansteel,an illegal plant seizure.Thisfact, theCourt heldinFansteel,deprived the strikers of the Act's protection. 444DECISIONSOF NATIONALLABOR RELATIONS BOARDagainst them.Any backpay found tobe due to the fore-going employeesshall be computedin accordancewith theformula set forthin F.W. Woolworth Company,90 NLRB289 (1950),and shall include interest in the amount andmannerprovidedfor inIsisPlumbing& Heating Co.,138NLRB 716 (1962).Upon the basis of theforegoing findings of fact, andupon the entirerecordin this case,Imake the following:CONCLUSIONS OF LAW1.Respondent is anemployer withinthemeaning ofSection 2(6) and(7) of the Act.2.The Union is alabor organizationwithinthe meaningof Section2(5) of the Act.3.Darlene Romenesko,while in Respondent's employ,was not a supervisor within the meaningof the Act.4.By failing and refusing to reinstate Darlene Romenes-ko, BettyKoester,and VickiMarheineuponthe termina-tion of theUnion's strikeagainst Respondent, thereby dis-couragingmembership in theUnion,Respondent hasengaged,and is engaging,in unfairlaborpractices withinthe meaning of Section8(aX3) and (1) of the Act.5.By depriving David Leeof overtimework upon hisreinstatement after the Union's strike against Respondent,therebydiscouraging membership in theUnion,Respon-dent has engaged,and is engaging,in unfairlaborpracticeswithin the meaning of Section 8(a)(3) and(1) of the Act.6.Respondentdid notengage in unfair labor practiceswithin the meaning of Section 8(a)(3) or(1) of the Act bydischarging Mary Blaese, Verlee Freimuth,Peggy Bennett,Bonnie Tullberg,and Rita Weber.7.The unfair laborpractices engaged inby Respondent,as setforthin Conclusionsof Law 4 and 5, above,affectcommerce within the meaning ofSection 2(6) and (7) ofthe Act.Uponthe foregoing findingsof fact,conclusions of law,and the entire record,and pursuant to Section10(c) of theAct, I herebyissue the following recommended:ORDER 49Respondent,Advance IndustriesDivision-OverheadDoor Corporation,its officers,agents,successors,and as-signs shall:1.Cease and desist from:(a)Discouraging membership in Fox River Valley Dis-trictCouncil of Carpenters, Local Union 2497, UnitedBrotherhood of Carpenters and Joinersof America, AFL-CIO, or any other labor organization,by discharging orrefusing to reinstate employees, or bydiscriminating in any49 In the event no exceptions are filed asprovided bySec. 102.46 of theRules and Regulations of theNational LaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.manner againstemployeesin regard to hire or tenure ofemployment or any term or conditionof employment.(b) In anylike or related manner interfering with, re-straining,or coercing employees in the exerciseof theirright to self-organization, to form, join, or assist labor orga-nizations,to bargaincollectively throughrepresentatives oftheir ownchoosing,or to engage in other concerted activi-tiesfor the purpose ofcollective bargaining or other mutu-al aidor protectionas guaranteed in Section7 of the Na-tionalLaborRelationsAct, asamended,or to refrain fromany or all such activities, except tothe extent that suchrightmay beaffected by an agreement requiring member-ship in a labor organization as a condition of employmentin conformity withSection 8(a)(3) of said Act.2.Take the followingaffirmative action which, it isfound,will effectuate the policiesof the National LaborRelations Act, as amended.(a)Offer toDarlene Romenesko,BettyKoester, andVickiMarheine immediate and full reinstatement to theirformer jobs,or, if thosejobsno longer exist, to substantial-ly equivalentpositions,without prejudice to their seniorityor other rights orprivilegesand make them whole, in themanner setforth in thesection ofthisDecision entitled"The Remedy," for anyloss of earningstheymay havesufferedby reasonof the discrimination practiced againstthem.(b)Make David Lee whole, in the manner set forth inthisDecision entitled"The Remedy," for anyloss of earn-ingshe may havesufferedby reason of thediscriminationpracticedagainst him.(c)Preserve and, upon request,make available to theBoard or its agents,for examinationand copying, all pay-roll records,social security payment records,timecards,personnel records andreports, andall other records neces-saryto analyze the amountof backpaydue under the termsof this recommended Order.(d) Postat its premises, in Appleton,Wisconsin,copiesof the attached notice marked "Appendix." 50 Copies ofsaid notice,on formsprovided by theRegional DirectorforRegion 30, after being duly signed by Respondent'srepresentative, shall bepostedby Respondent immediatelyuponreceipt thereof,and bemaintainedby itfor 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be takenby Respondent to in-sure that said notices arenot altered, defaced, or coveredby any other material.(e)Notify theRegionalDirectorfor Region 30, in writ-ing, within20 days from the date of this Order,what stepsRespondent has takento comply herewith.IT IS FURTHER ORDERED that paragraph 7 and the relatingportionof paragraph9 of thecomplaint be, andthey here-by are,dismissed.30 In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourtof Appeals,the words in the notice reading"Posted byOrder of the NationalLaborRelations Board"shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board"